Hill, C. J.
1. Where a motion for continuance was based upon two grounds,— (1) the absence of one attorney who represented the accused, and (2) the physical inability of the other attorney of the accused, who.was present in court,'—and it appeared that the accused employed the absent attorney to represent him after notice, to himself or his attorney present in court, that the absent attorney had a leave of- absence from that term of the court before he employed him to represent him, and that the attorney who was sick and present in court was employed by the accused with knowledge of his physical indisposition, the discretion of the trial judge in overruling the motion to continue will not be disturbed.
2. An indictment containing four counts charged two persons with a violation of the general prohibition law, which went into effect on January 1, 1907, and the jury found one of the defendants guilty on the first and fourth counts of the indictment. Held, that the jury, according to the evidence, might legally convict one or both of the accused as to some of the counts, and acquit one or both as to the other counts. Tooke v. State, 4 Ga. App. 495 (61 S. E. 917), and cit.
3. Where two persons are jointly indicted for an offense which does not require in its commission the joint act of both, but may be separately committed by either, a verdict finding one of the defendants guilty, if supported by the evidence, would be authorized.
4. The alleged newly discovered evidence is not of such a character as would probably produce a different result on a second trial; and therefore there was no abuse of discretion in refusing to grant another trial on that ground.
5. The evidence supports the verdict, and no error of law appears.

Judgment affirmed.